BUSSEY, Presiding Judge:
Donna Louise Johnson, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Tulsa County, Oklahoma for the offense of Grand Larceny. Her punishment was fixed at four (4) years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
It would appear that the statement of facts and the propositions asserted are identical in the instant case, as that in Mills v. State, Okl.Cr., 492 P.2d 328. Because of the reasons set forth in Mills, supra, i. e., the giving of a good-time credit instruction, the judgment and sentence is accordingly modified to a term of two (2) years, and as so modified, the judgment and sentence is affirmed.
BRETT, J., concurs.